Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered December 7, 1993, convicting him of attempted burglary in the second degree, criminal mischief in the fourth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court failed to charge the jury on the issue of identification is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Bishop, 144 AD2d 476). In any event, the error, if any, was harmless. The evidence adduced at the trial did not present a close question on the issue of identification, and the charge adequately addressed the jury’s duty to evaluate the credibility of the witnesses and the People’s burden of proving the defendant’s guilt beyond a reasonable doubt (see, People v Evans, 183 AD2d 780; People v Bishop, supra; cf., People v Chandler, 120 AD2d 542).
The defense counsel’s failure to move to suppress the defendant’s pre-arrest statement to the police did not deprive the defendant of the effective assistance of counsel (see, People v Rivera, 71 NY2d 705; People v Holley, 205 AD2d 638; People v DeJesus, 192 AD2d 546).
The defendant’s remaining contentions are without merit. Mangano, P. J., Thompson, Ritter and Florio, JJ., concur.